UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-52745 Electronic Cigarettes International Group, Ltd. (Exact name of registrant as specified in its charter) Nevada 98-0534859 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14200 Ironwood Drive Grand Rapids, Michigan 49544 (Address of principal executive offices) (Zip Code) (616) 384-3272 (Registrant’s telephone number, including area code) 11335 Apple Drive Nunica, Michigan 49448 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the Registrant’s common stock outstanding as of November 18, 2014 is 82,798,282. ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD. QUARTERLY REPORT ON FORM 10-Q For the quarter ended September 30, 2014 Page Number PART I: FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 PART II: OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 46 SIGNATURES 47 i PART I —FINANCIAL INFORMATION Item 1. Financial Statements ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE QUARTER ENDED SEPTEMBER 30, 2014 Index to Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2014 (unaudited) and December 31, 2013 2 Condensed Consolidated Statements of Operations and Comprehensive (Loss) Income for the three and nine month periods ended September 30, 2014 and 2013 (unaudited) 3 Condensed Consolidated Statements of Stockholders’ Equity (Deficit) for the nine months ended September 30, 2014 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-28 1 ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD Condensed Consolidated Balance Sheets September 30, December 31, Unaudited Assets Current assets: Cash $ $ Accounts receivable, net Inventory, net Prepaid expenses Other current assets Deposits - Total current assets Restricted cash - Deferred financing costs, net - Deferred offering costs - Intangible assets, net - Goodwill - Property and equipment, net Total assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable and accrued expenses $ $ Income taxes payable - Convertible promissory notes - Private placement funds received in advance - Due to related party - Current portion of long-term debt - Other liabilities Total current liabilities . Warrant liability Derivative liability - Deferred tax liability - Long-term debt, net of current portion - - Total liabilities $ $ Stockholders' equity (deficit) Common stock, $.001 par value; 300,000,000 and 100,000,000 shares authorized, 82,493,650 and 53,394,000 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive income ) - Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 2 ELECTRONIC CIGARETTES INTERNATIONAL GROUP, LTD Condensed Consolidated Statements of Operations and Comprehensive (Loss) Income (Unaudited) Nine months Three months Ended September 30, Ended September 30, Revenues Internet sales $ Retail and wholesale revenues Total revenues Cost of goods sold Gross profit Operating expenses Advisory agreement warrants $ $
